Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered November 3, 2004, which, inter alia, granted defendant City of New York’s motion to dismiss the complaint as against it, unanimously affirmed, without costs.
The complaint was properly dismissed as against the City in the absence of evidence that the City received prior written notice of the alleged roadway defect (Administrative Code of City of NY § 7-201 [c] [2]; see Katz v City of New York, 87 NY2d 241, 243 [1995]). Contrary to plaintiffs suggestion, the action was not dismissed against the City for failure to file a notice of claim. Concur—Buckley, P.J., Sullivan, Williams, Gonzalez and Catterson, JJ.